No. 5:15-bk-00009   Doc 129   Filed 09/17/20   Entered 09/17/20 10:48:42   Page 1 of 5
No. 5:15-bk-00009   Doc 129   Filed 09/17/20   Entered 09/17/20 10:48:42   Page 2 of 5
No. 5:15-bk-00009   Doc 129   Filed 09/17/20   Entered 09/17/20 10:48:42   Page 3 of 5
No. 5:15-bk-00009   Doc 129   Filed 09/17/20   Entered 09/17/20 10:48:42   Page 4 of 5
No. 5:15-bk-00009    Doc 129       Filed 09/17/20   Entered 09/17/20 10:48:42   Page 5 of 5

                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    (WHEELING)


IN THE MATTER OF:                                               CASE NO. 15-00009
JOHN J. MAGNONE
AUTUMN M. MAGNONE
DEBTORS                                                         CHAPTER 13

                               CERTIFICATE OF SERVICE

              The undersigned, Timothy J. Amos, attorney for BSI FINANCIAL
SERVICES, a corporation, for itself, its successors and/or assigns, or as servicer, hereby
certifies that on the 17th day of September, 2020, he served the foregoing and hereto
annexed RESPONSE TO NOTICE OF FINAL CURE PAYMENT by mailing, postage
prepaid, true copies thereof through the United States Mail, addressed as follows:


John J. Magnone
Autumn M. Magnone
101 Bird Way
Weirton, WV 26062

And served via electronic filing as follows:

Roger A. Isla
Isla Law Offices
Debtors Counsel

Helen M. Morris
Meagan Preece
Office of the Chapter 13 Trustee

                                            _________________________
                                            Timothy J. Amos
                                            WV State Bar #7683
                                            Post Office Box 81
                                            Parkersburg, WV 26102
                                            Telephone: 304/485-3851
                                            Fax:     304/485-0261
